Case
 Case2:20-cr-00128-KJD-BNW Document
       2:20-mj-00456-BNW Document 2 2Filed
                                        Filed 06/02/20Page
                                            06/02/20    Page 1 of
                                                           1 of 3 3




                             #3D
Case
 Case2:20-cr-00128-KJD-BNW Document
       2:20-mj-00456-BNW Document 2 2Filed
                                        Filed 06/02/20Page
                                            06/02/20    Page 2 of
                                                           2 of 3 3




                                                                #3D




                                         #3D
Case
 Case2:20-cr-00128-KJD-BNW Document
       2:20-mj-00456-BNW Document 2 2Filed
                                        Filed 06/02/20Page
                                            06/02/20    Page 3 of
                                                           3 of 3 3




                               #3D
